Citation Nr: 0421661	
Decision Date: 08/06/04    Archive Date: 08/09/04	

DOCKET NO.  95-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension. 

2.  Entitlement to an initial compensable rating for cyst, 
Wharton's duct, status post excision. 

3.  Entitlement to an initial compensable rating for 
bilateral lattice degeneration with retinal holes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had verified active military service from 
November 29, 1979 to December 31, 1993.  He also had over 12 
years of prior unverified active military service.  

The current appeal arose from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The RO, in pertinent part, 
granted entitlement to service connection for hypertension; 
cyst, Wharton's duct and scrotal sac, status post excision; 
and bilateral lattice degeneration with retinal holes, all 
with assignment of initial noncompensable evaluations 
effective January 1, 1994, the day following the date of 
separation from active service.

Due to his relocation, jurisdiction of the veteran's claim 
was assumed by the RO in Salt Lake City, Utah.

In July 1997 the RO granted entitlement to an increased 
initial compensable evaluation of 10 percent for hypertension 
effective January 1, 1994.

In February 2001 the veteran provided oral testimony before 
the undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

In April 2001 the Board of Veterans' Appeals (Board) remanded 
the veteran's case to the RO for further development and 
adjudicative action.

In November 2002 the Board by letter notified the veteran of 
the change in the law referable to his appeal.

In July 2003 the Board remanded the case to the RO for 
further development and adjudicative action.  

In March 2004 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Hypertension has been manifested by systolic pressure of 
158 or less, and diastolic pressure predominantly 110 or 
less.  

3.  The cyst, Wharton's duct, status post excision does not 
result in pain, interference with eating, or swallowing.  

4.  Bilateral lattice degeneration with retinal holes has not 
been currently demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§ 4.104, DC 7101 (2003).

2.  The criteria for an initial compensable evaluation for a 
cyst, Wharton's duct, status post excision, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.118, DC 7804 (2002); 38 C.F.R. § 4.118, 
DC 7804 as amended by, 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  

3.  The criteria for an initial compensable evaluation for 
bilateral lattice degeneration with retinal holes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.84a, DC 6008 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  



It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits which 
in this case was made prior to November 9, 2000, the date the 
VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial 
AOJ decision was made prior to the enactment of the VCAA and 
is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the veteran filed the claims now at 
issue in January 1994.  By rating decisions dated in 
September 1994, August 1995, and July 1997, the RO assigned 
the ratings for the disabilities now at issue.  Only after 
those rating decisions were promulgated did the RO provide 
notice to the appellant regarding what information and 
evidence must be submitted to substantiate the claims, as 
well as what evidence and information must be submitted by 
the claimant, what evidence and information will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  

While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ decision notice was not prejudicial to the 
appellant.")  In light of these two findings on prejudice, 
the Board finds that the CAVC in Pelegrini, has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the case was in active development including 
development conducted by the Board up 
and until the most recent return of the case to the Board for 
further appellate review.  

The Board details below the ongoing adjudications of the 
claims at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice, as well as assistance 
rendered.  The appellant was given notice of the requirements 
for increased ratings in the rating decisions dated in 
September 1994, August 1995, and July 1997, as well as in the 
statement of the case issued in March 1995, and supplemental 
statements of the case issued in August 1995, December 1996, 
July 1997, August 2002, and March 2004.

The RO also advised the appellant of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative actions taken, and the reasons 
and bases for the decision.  The RO arranged for the 
disabilities at issue to be examined in conjunction with the 
current claims.  In addition, the veteran was afforded a 
personal hearing before the undersigned.  The veteran has not 
indicated that there is any additional evidence necessary for 
adjudication of his appeal.  

By letter dated in July 2003, the veteran was notified of the 
impact of the VCAA on his appeal, of VA's duty to assist him 
in obtaining evidence for his claims, what the evidence must 
demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it 
was his responsibility to submit.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the March 2004 supplemental 
statement of the case he was provided the actual provisions 
of the new law which the RO made clear it had considered in 
its determinations of record.  As such, all relevant facts 
have been properly developed, and all evidence necessary for 
an equitable disposition of the issues on appeal has been 
obtained.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Criteria

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  Moreover, when evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  

However, current clinical findings are of paramount 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found; this is a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 
§ 4.2 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

Additionally, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

Finally, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  


Initial Increased Rating for Hypertension

The veteran contends that his hypertension is more severe 
than currently evaluated.  He cites elevated blood pressure 
readings and the need for medication to control his 
hypertension in support thereof.  The provisions of 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, DC 7101 are 
incorporated herein by reference.  So, too, are the 
provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.7.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 including, effective January 12, 1998, the rating 
criteria for evaluating cardiovascular disorders.  As of that 
date, new regulations became effective with respect to the 
criteria to be considered in evaluating diseases of the 
heart.  See 62 Fed. Reg. 65,207 (December 11, 1997).  

The Board must evaluate the veteran's claim for an increased 
rating for hypertension under both the old criteria and the 
current regulations in order to ascertain which version is 
more favorable to his claim, if indeed one is more favorable 
than the other.  In a recent opinion, however, VA's Office of 
General Counsel determined that the amended rating criteria, 
if favorable to the claim, can be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can 
apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00.  In an August 2002 
supplemental statement of the case, the RO considered the new 
regulations, and the new rating criteria were provided to the 
veteran and his representative.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994).  

The criteria for evaluating the veteran's service-connected 
hypertension previously in effect are contained in 38 C.F.R. 
§ 4.104, DC 7101 (1997).  Therein, a 10 percent rating was 
warranted when diastolic pressure was predominantly 100 or 
more, but less than 110 or more.  To warrant a 20 percent 
rating, diastolic pressure had to be predominantly 110 or 
more with definite symptoms.  To warrant a 40 percent rating, 
diastolic pressure had to be predominantly 120 or more and 
accompanied by moderately severe symptoms.  Finally, to 
warrant a 60 percent rating, diastolic pressure had to be 
predominantly 130 or more with severe symptoms.  

Effective January 12, 1998, however, a 10 percent rating is 
warranted for hypertensive vascular disease when diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
is predominantly 160 or more, or; a history of diastolic 
pressure predominantly 100 or more has required continuous 
medication for control.  To warrant a 20 percent rating, 
diastolic pressure must be predominantly 110 or more, or; 
systolic pressure must be predominantly 200 or more.  To 
warrant a 40 percent rating, diastolic pressure must be 
predominantly 120 or more.  To warrant a 60 rating, diastolic 
pressure must be predominantly 130 or more.  It is within the 
foregoing context that the facts must be examined.  

The facts are as follows.  The veteran was noted to have 
elevated blood pressure readings during military service.  
These were manifested primarily in diastolic readings.  An 
echocardiogram conducted in June 1993 indicated that the 
veteran's heart was within normal limits.  It was also noted 
that his hypertension was well controlled with medications.  

During a VA physical examination conducted in April 1994, his 
blood pressure was noted to be 140/84 in both arms.  No 
complications associated with hypertension were observed.  
During VA medical treatment conducted in March 1995, the 
veteran's blood pressure was noted to be 160/96.  

The report of a private physician dated in April 2000 
indicates that the veteran's blood pressure was 158/110.  
Hypertension, poorly controlled was diagnosed.  However, no 
cardiac complications associated with this disorder were 
observed.  The veteran's hypertensive medications were 
increased in order to control this disorder.  

The veteran underwent a VA physical examination in June 2002.  
At that time, his blood pressure was noted to be 130/100 in 
each arm.  Ten minutes later, his blood pressure was 120/92 
in each arm.  Essential hypertension, mild, on medication, 
without evidence of end organ involvement was diagnosed.  

The foregoing indicates that the veteran's hypertension has 
been no more than 10 percent disabling since his discharge 
from military service under applicable schedular criteria in 
effect both prior to, and since, January 12, 1998.  His 
diastolic pressure has not been predominantly 110 or more.  
Nor has there been any definite symptomatology associated 
with his hypertension.  Thus, under the criteria previously 
in effect, symptomatology associated with the veteran's 
hypertension did not more nearly approximate that required 
for a rating in excess of the 10 percent currently assigned.  

In a similar vein, the veteran's systolic pressure has not 
been shown to be predominantly 200 or more during any period 
since the veteran's discharge from military service.  

As previously noted, his diastolic pressure has not been 
predominantly 110 or more.  As such, the criteria currently 
in effect do not warrant a disability rating in excess of the 
10 percent currently assigned.  Thus, the 10 percent rating 
in effect for the veteran's hypertension since his discharge 
from military service is the maximum schedular rating 
warranted under both the old and present schedular criteria.  


Cyst, Wharton's Duct, Status Post Excision

The veteran contends that his service-connected cyst, 
Wharton's duct, status post excision is more severe than 
currently evaluated.  At his personal hearing before the 
undersigned, he indicated that the area of the cyst excision 
tends to swell when he eats anything sour.  

The provisions of 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.31 are incorporated herein by reference.  Also 
of note is that the regulatory criteria for evaluating 
disorders of the skin were amended effective August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002). 

As with the veteran's hypertension, the Board must evaluate 
the veteran's service-connected residuals of excision of a 
Wharton's duct cyst under both the old criteria and the 
current regulations in order to ascertain which version is 
more favorable to his claim, if indeed one is more favorable 
than the other.  In a March 2004 supplemental statement of 
the case, the RO considered the new regulations, and the new 
rating criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard, 
4 Vet. App. 384.  

The disability at issue has been evaluated pursuant to the 
provisions of 38 C.F.R. § 4.118, DC 7819.  Under that DC, 
scars shall be evaluated as 10 percent disabling if they are 
superficial, poorly nourished, with repeated ulceration 
(DC 7803), or if they are superficial, tender and painful on 
objective demonstration (DC 7804), or an appropriate 
evaluation may be assigned if there is limitation of function 
of the part affected (DC 7805).

Effective August 30, 2002, the rating criteria for evaluating 
skin disorders such as that at issue specify that scars other 
than on the head, face or neck that are deep or 
cause limited motion and that exceed six square inches shall 
be evaluated as 10 percent disabling.  To warrant the next 
higher evaluation (20 percent), areas covered by the scar 
must exceed 12 square inches.  To warrant the next higher 
evaluation (30 percent), the area affected by the scar must 
exceed 72 square inches.  Finally, to warrant the highest 
schedular evaluation under this particular provision of the 
schedule, the area affected by the scar must exceed 144 
square inches.  See 38 C.F.R. § 4.118, DC 7801.  

Meanwhile, scars, other than on the head, face, or neck that 
are superficial and that do not cause limited motion must 
cover an area of 144 or more square inches to warrant a 
10 percent rating.  See 38 C.F.R. § 4.118, DC 7802.  
Superficial scars that are unstable shall be evaluated as 
10 percent disabling.  See 38 C.F.R. § 4.118, DC 7803.  
Finally, the evaluation of superficial painful scars on 
examination shall be evaluated as 10 percent disabling, see 
38 C.F.R. § 4.118, DC 7804, while other scars shall be rated 
based upon limitation of function of the affected part.  See 
38 C.F.R. § 4.118, DC 7805.  

Service medical records indicate that a yellowish lesion was 
noted on the floor of the veteran's mouth in early 1992.  He 
underwent a Wharton's duct mucous retention cyst excision.  
During the following year, this was noted to be resolved, and 
was not considered disabling.  It was not disfiguring, 
tender, and did not interfere with functioning in the 
veteran's mouth.  

The disability at issue most recently was examined by VA in 
June 2002.  The veteran indicated that he generally has no 
problems with the area of the cyst.  However, he said that he 
had noticed that when he eats foods that are sour, it feels 
as though his salivary secretions are diminished.  This lasts 
only a few minutes.  There is no pain, no interference with 
eating, and no interference with swallowing.  

The examiner diagnosed status post excision, Wharton's duct 
cyst, with residual minimal symptoms as described, normal 
examination.  Of note is that these findings are consistent 
with testimony offered by the veteran before the undersigned 
in February 2001.  

The foregoing indicates that the veteran's status post 
excision, Wharton's duct cyst is noncompensably disabling 
under applicable schedular criteria in effect both prior to, 
and since, August 30, 2002.  In this regard, residuals of the 
excision of the Wharton's duct cyst have not been observed to 
result in an area that is poorly nourished with repeated 
ulceration; therefore, the provisions of 38 C.F.R. § 4.118, 
DC 7803 previously in effect are not for application.  
Similarly, the disability at issue has not been noted to 
result in limitation of function of the part affected.  
38 C.F.R. § 4.118, DC 7805.  Nor has this disability resulted 
in superficial, tender and painful scarring on objective 
demonstration.  38 C.F.R. § 4.118, DC 7804.  Given this, a 
compensable evaluation is not warranted under the schedular 
criteria previously in effect.  See 38 C.F.R. § 4.31.  

Notwithstanding the forgoing, however, the question remains 
as to whether the criteria now in effect warrant an 
evaluation in excess of that currently assigned for the 
disability at issue.  The disability at issue is not 
manifested by deep scarring, and does not limit motion in the 
area of the cyst removal.  Thus, the provisions of 38 C.F.R. 
§ 4.118, DC 7801 are not for application.  Similarly, this 
disorder does not result in scarring that covers an area of 
144 square inches or greater; nor has it been shown to result 
in unstable scarring.  Thus, the provisions of 38 C.F.R. 
§ 4.118, DC 7802 and 7803 also are inapplicable.  

Nor has this disability been shown to limit the function of 
the affected part.  By his own admission, the veteran 
experiences no pain, no interference with eating, and no 
interference with swallowing as a result of the cyst 
excision.  As such, the provisions of 38 C.F.R. § 4.118, DC 
7805 are not for application.  Nor are the provisions of 
38 C.F.R. § 4.118, DC 7804 regarding scars that are 
superficial and painful.  Again, by his own admission, there 
is no pain associated with the area of the cyst excision.  

Thus, a compensable evaluation is not warranted under the 
schedular criteria currently in effect.  Symptomatology 
associated with the postoperative residuals of removal of a 
Wharton's duct cyst simply do not more nearly approximate the 
criteria for a compensable evaluation.  


Bilateral Lattice Degeneration with Retinal Holes

The veteran contends that this disability is more severe than 
currently evaluated.  In support, the veteran cites periodic 
blurriness and fuzziness that he attributes to this disorder.  

Again, the provisions of 38 U.S.C.A. § 1155 are incorporated 
herein by reference.  So, too, are the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31.  

The veteran's service-connected bilateral lattice 
degeneration with retinal holes has been evaluated pursuant 
to the provisions of 38 C.F.R. § 4.84a, DC 6008 regarding 
retinal detachments.  Therein, disability evaluations ranging 
from 10 percent to 100 percent shall be assigned depending on 
the degree of impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  See 
38 C.F.R. § 4.84a, DC 6009 (2003).  

The veteran was noted to have lattice degeneration during 
1991 and 1992.  This apparently was confirmed during a VA eye 
examination conducted in April 1994.  However, the veteran's 
bilateral visual acuity was 20/20.  

The veteran more recently underwent a special ophthalmology 
evaluation by VA in June 2002.  The examiner reviewed the 
veteran's C file in detail.  He noted the prior diagnoses of 
lattice degeneration in both eyes; however, during physical 
examination, no lattice degeneration or atrophic holes were 
observed.  Because this was at variance with other clinical 
evidence in the veteran's claims file, the examining 
physician consulted with a retinal specialist who also 
examined the veteran.  

The retinal specialist agreed that no lattice degeneration 
was present; instead, what had been believed to be lattice 
degeneration with retinal holes was simply pigmentation 
associated with the veteran's ethnic background.  The 
examiner explained to the veteran that such pigmentation 
sometimes was mistaken for lattice degeneration, and the 
veteran seemed pleased to find out that instead of 
the disorder initially diagnosed, he suffered from benign 
peripheral retinal pigmentation that should not result in 
future adverse eye problems.  His vision was noted to be 
essentially normal in each eye with correction, and the 
remainder of the ophthalmologic examination was within normal 
limits.  

The foregoing indicates that the veteran does not, in fact, 
suffer from bilateral lattice degeneration with retinal 
holes.  Instead, he suffers from peripheral retinal 
pigmentation that does not adversely affect his vision.  
Given this, a compensable evaluation is not warranted under 
the schedular provisions of 38 C.F.R. § 4.84a, DC 6008, 6009.  
Absent evidence of the disability claimed, the Board finds no 
reasonable basis upon which to grant the benefit sought on 
appeal.  


Additional Considerations

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
the schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the case at hand, the Board notes that the RO provided the 
criteria for assignment of an extraschedular evaluation; 
however, it did not grant an increased evaluation on this 
basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disabilities presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by the 
disabilities at issue.  No evidentiary basis has been 
presented upon which to predicate referral of the veteran's 
case to the Under Secretary for Benefits or the Director of 
the VA Compensation and Pension Service for consideration of 
extraschedular evaluation.  

At his personal hearing before the undersigned, the veteran 
testified that he does not miss any time from work as a 
result of the disabilities at issue.  Nor does the record 
indicate that any of the disabilities at issue has required 
frequent periods of hospitalization.  

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for the disabilities 
at issue, there is no basis upon which to predicate a 
referral of the case for consideration of an extraschedular 
rating.  See Bagwell, 9 Vet. App. at 339.  

The Board finds that the evidence in this case is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  As 
the Board has found no basis for a grant of increased 
compensation benefits for any of the disabilities at issue, 
the Board correspondingly finds no basis for assignment of 
"staged" ratings referable to initial grants of service 
connection.  See Fenderson, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied. 

Entitlement to an initial compensable rating for cyst, 
Wharton's duct, status post excision, is denied.

Entitlement to an initial compensable rating for bilateral 
lattice degeneration with retinal holes is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



